BRYAN, Circuit Judge.
This is a petition, by a trustee in bankruptcy, to superintend and revise an order of the District Court setting aside several tracts of land as exempt, on the ground that they constituted the bankrupt’s homestead under the Constitution and laws of Texas. The facts are fully set forth in an opinion by the District Judge, reported in 287 Fed. 890. Authorities are cited in the opinion to the effect that a village is synonymous with a town, and includes the idea of incorporation. However, we do not understand that the District Judge so held, and are of opinion that a ruling upon *1022these questions is unnecessary in this case. With this qualification, we adopt the opinion of the District Judge, as well as the conclusion that the several tracts of land in controversy constituted the bankrupt’s homestead and were therefore exempt. The petition to superintend and revise is denied.